Citation Nr: 0618847	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  05-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for chrondromalacia of the 
left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1991 through 
December 1999.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO granted service connection for his chrondromalacia of 
the left knee in a March 2000 rating decision and assigned 
the veteran a rating of 10 percent.  In October 2004, the RO 
informed the veteran that his left knee disability would be 
re-evaluated to determine if there was an increase in 
severity, and afforded the veteran a VA examination to 
ascertain if his disability warranted an increased rating.  
The veteran appealed a November 2004 rating decision 
continuing his 10 percent rating.

In October 2005, subsequent to the March 2005 filing of his 
VA Form 9, the veteran underwent a left knee arthroscopy and 
lateral release surgical procedure.  The veteran has not been 
afforded a post-surgical VA examination to evaluate the 
current disability of the left knee.  Thus, the RO should 
afford the veteran a VA examination to determine if the 
veteran's current, post-surgical left knee disability 
increased in severity, and thereby warrants a rating in 
excess of 10 percent.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with adequate 
notice under 38 C.F.R. § 3.3159, specifically, he was not 
told to submit all evidence he had in his possession which 
pertains to the claim.  He was also not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, in the 
event the appeal is granted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.  
(5) include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left knee 
disorder.  Such tests as the examining 
physician deems necessary should be 
performed.  All findings should be 
reported in detail.  The examiner should 
specifically address the following:

a) Report the veteran's range of motion 
of the left knee in degrees.  

b) State whether there is objective 
evidence of lateral instability or 
subluxation of the left knee and if so, 
the degree of such instability and/or 
subluxation should be discussed.

c) State whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected left knee disability 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

d) Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  After the foregoing, the AMC should 
readjudicate the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


